DETAILED ACTION
This action is responsive to the following communications: Applicants’ Response filed on April 26, 2021. All references to this application refer to the U.S. Patent Application Publication No. 2021/0019941 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this case. Claim 14 was amended. Claims 1, 8, and 15 are the independent claims. Claims 1-20 are allowed.

Priority



The present application is a CONTINUATION of U.S. Patent Application No. 16/144,487, now U.S. Patent No. 10,825,246, filed on October 27, 2018.  

Specification
The objection to the disclosure is withdrawn in view of the amendment. 

Terminal Disclaimer
The present application is subject to a Terminal Disclaimer, which was approved on April 26, 2021.



Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: Claims 1-20 are allowed.

The Examiner has carefully examined independent claims 1, 8, and 15. The closest prior art references of record are Non-Patent Literature Reference entitled “Modeling the World from Internet Photo Collections” (hereinafter Snavely), U.S. Patent Application Publication No. 2018/0365891 A1 (hereinafter Kuang), and U.S. Patent Application Publication No. 2016/0291834 A1 (hereinafter De Vallois).

Claims 1, 8, and 15 are patentable over Snavely, Kuang, and De Vallois at least because the cited combination of references does not teach or suggest the following limitations, recited in one form or another, by independent claims 1, 8, and 15:

For independent claim 1:
determining both a location and an orientation of ones of the set of photographs within the three dimensional terrain model of the geographical area;
generating a sequence of images through the three dimensional terrain model along the geographical route through the geographical area, the sequence of images including multiple photographs in the set of photographs and, between ones of the multiple photographs, images generated from the three dimensional terrain model;

For independent claim 8:
determining both a location and an orientation of ones of the set of photographs within the three dimensional terrain model of the geographical area; 
displaying at least one photograph in the set of photographs along with data from the three dimensional terrain model that fills in an area surrounding the at least one photograph.

For independent claim 15:
determine both a location and an orientation of ones of the set of photographs within the three dimensional terrain model of the geographical area; 
generate a sequence of images through the three dimensional terrain model along the geographical route through the geographical area, the sequence of images including multiple photographs in the set of photographs and, between ones FIG5 P7840-US-CON1 PATENTSof the multiple photographs, images generated from the three dimensional terrain model.

	The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which defines the patentability of the claimed invention.

Any comments considered necessary by the Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached on Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC J. BYCER/
Primary Examiner
Art Unit 2173